Dolan, J.
This is a writ of entry which comes before us on the demandant’s appeal from the decision of the judge in which he ordered that judgment be entered for the tenant.
The demandant claims title to the strip of land in dispute by virtue of a deed to her from her husband, Jacob Horowitz, under which he conveyed certain premises to her, subject, however, to a mortgage previously given by him to the tenant which is in possession of the disputed premises by virtue of foreclosure of the mortgage by sale and conveyance to itself.
The demandant contends that the mortgage deed did not purport to convey the demanded premises, and further, that after the mortgage was given the mortgagor, her grantor, acquired title thereto by adverse possession.
The appeal brings before us only questions of law apparent on the record. The findings of fact in the decision must be accepted as true, and if, upon all the facts thus disclosed and the reasonable inferences of which they are susceptible, the ultimate finding is justified as matter of law it must stand. Burke v. Commonwealth, 283 Mass. 63, 67. Morse v. Chase, 305 Mass. 504, 508.
Upon the facts found by the judge there was no error in his ruling that Horowitz purported to convey the demanded premises to the tenant under the mortgage deed which contained full covenants of warranty. Even if it could be found that his title thereto was imperfect at the time of the mortgage but that he later acquired title thereto by adverse possession, since he purported to convey the land in dispute to the tenant with full covenants of warranty, any title thereafter acquired by him would enure to the benefit of the mortgagee, the tenant. “It is the rule in this Commonwealth that a deed with full covenants of warranty estops a grantor who has an imperfect title or no title at all to the real estate conveyed, from setting up against the grantee or those claiming under him any later acquired title to the property and that such a later ac*225quired title inures to the benefit of the grantee and his successors in title. Persons claiming by descent or by grant under the grantor after the acquisition of later title are likewise estopped.” Mt. Washington Cooperative Bank v. Benard, 289 Mass. 498, 500, and cases cited. White v. Patten, 24 Pick. 324, 326. New Jersey v. Delaware, 291 U. S. 361, 366.
There was no error in excluding the report of a master in another case in which the demandant was enjoined from obstructing a passageway abutting on the demanded premises. The title to the latter was not in issue in that case,, and the tenant, which was a party, was bound only as to matters that were in fact decided and as to matters which as of right it was entitled to have decided in that suit. Boston v. White Fuel Co. 294 Mass. 258, 262.

Decision affirmed.